Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-39 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 06/21/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,574305. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-20 of already allowed U.S. Patent No. 10,574305 by omitting the feature of a method and/or apparatus, logic using for vehicular secured communication. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 10,574305 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10,574305

Claim 1. A vehicular secured communication system, the vehicular secured communication system comprising:
a plurality of electronic control units disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle;
an interface disposed at the vehicle; and
wherein the vehicular secured communication system determines if data received at the interface is valid by (i) determining correspondence of a first parameter received via the communication network from a first electronic control unit of the plurality of electronic control units with a second parameter received via the communication network from a second electronic control unit of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters with a current operating parameter of the vehicle, and (iii) comparing a vehicle behavior indicated by the received data to the current operating parameter of the vehicle.

Claim 15. The vehicular secured communication system of claim 1, wherein the interface comprises an on board diagnostic unit.

Claim 16. The vehicular secured communication system of claim 1, wherein the interface comprises a data receiver.

Claim 17. The vehicular secured communication system of claim 16, wherein the data receiver wirelessly receives data from exterior of the vehicle.


Claim 1. A secured communication system for a vehicle, said secured communication system comprising: 
a plurality of electronic control units disposed at the vehicle;  
an interface of the vehicle configured to receive data from exterior of the vehicle, said interface comprising one selected from the group consisting of an on board diagnostic unit and a wireless receiver;  
a communication network of the vehicle in communication with the interface and the plurality of electronic control units, wherein the communication network communicates information from said interface;  
a processor operable to process information communicated by said communication network;  wherein said processor filters the communicated information to determine if the communicated information is uncorrupted;  wherein said processor filters the communicated information by utilizing a two-step filtering process comprising a first step and a second step;  
wherein the first step comprises: 
receiving a first communication message with a first parameter from a first electronic control unit;  
receiving a second communication message with a second parameter from a second electronic control unit;  
and determining correspondence of the first and second parameters with one another and with current operating conditions of the vehicle;  and 
wherein the second step comprises: 
comparing a behavior indicated by the communicated information to the current operating conditions of the vehicle.


Claim 2. The vehicular secured communication system of claim 1, wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data.

Claim 19. The vehicular secured communication system of claim 18, wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data.

Claim 31. The vehicular secured communication system of claim 28, wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data.


Claim 3. The secured communication system of claim 1, wherein said processor determines which electronic control units are involved with the communicated information by determining an identification of the communicated information that corresponds with one or more of the electronic control units.


Claim 3. The vehicular secured communication system of claim 2, wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the current operating parameter of the vehicle, the vehicular secured communication system rejects the received data.

Claim 20. The vehicular secured communication system of claim 19, wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the current driving condition of the vehicle, the vehicular secured communication system rejects the received data.

Claim 32. The vehicular secured communication system of claim 31, wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the driver profile, the vehicular secured communication system rejects the received data.


Claim 2. The secured communication system of claim 1, wherein, responsive to determination of (i) correspondence of the first parameter with the second parameter and with the current operating conditions of the vehicle, and (ii) determining that the behavior indicated by the communicated information contradicts the current operating conditions of the vehicle, said processor determines that the communicated information is corrupted and rejects the communicated information.


Claim 5. The vehicular secured communication system of claim 2, wherein the received data comprises an instruction to change the operating parameter of the vehicle, and wherein the vehicular secured communication system rejects the instruction responsive to determining that the instruction contradicts the current operating parameter of the vehicle.


Claim 13. The secured communication system of claim 1, wherein said processor filters the communicated information to determine if the communicated information legitimate and not erroneous or malicious.


Claim 6. The vehicular secured communication system of claim 1, wherein the vehicular secured communication system determines which electronic control units of the plurality of electronic control units are involved with the received data by determining an identification of the received data that corresponds with two or more of the electronic control units.


Claim 3. The secured communication system of claim 1, wherein said processor determines which electronic control units are involved with the communicated information by determining an identification of the communicated information that corresponds with one or more of the electronic control units.

Claim 7. The vehicular secured communication system of claim 1, wherein the communication network comprises a controller area network (CAN) bus of the vehicle.


Claim 4. The secured communication system of claim 1, wherein said communication network comprises a controller area network (CAN) bus of the vehicle.

Claim 8. The vehicular secured communication system of claim 1, wherein the vehicular secured communication system processes the received data in real-time.


Claim 5. The secured communication system of claim 1, wherein said processor filters the communicated information to examine all communications over said communication network in real-time.

Claim 9. The vehicular secured communication system of claim 8, wherein the vehicular secured communication system processes the received data via multiple electronic control units.

Claim 34. The vehicular secured communication system of claim 33, wherein the vehicular secured communication system processes the received data via multiple electronic control units.


Claim 6. The secured communication system of claim 5, wherein said processor filters the communicated information involving multiple electronic control units working together.

Claim 10. The vehicular secured communication system of claim 1, wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.

Claim 23. The vehicular secured communication system of claim 18, wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.

Claim 35. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.


Claim 9. The secured communication system of claim 1, wherein said secured communication system is operable to communicate with a system of another vehicle or with a system of an infrastructure.

Claim 11. The vehicular secured communication system of claim 10, wherein the vehicular secured communication system comprises multiple transmitting antennae and multiple receiving antennae.


Claim 10. The secured communication system of claim 9, wherein said secured communication system comprises multiple transmitting antennae and multiple receiving antennae.

Claim 12. The vehicular secured communication system of claim 11, wherein, during transmission by the multiple transmitting antennae, transmitted data is encoded based on data received by the multiple receiving antennae.


Claim 11. The secured communication system of claim 10, wherein, during transmission by said multiple transmitting antennae, the transmitted data is encoded based on received information.

Claim 13. The vehicular secured communication system of claim 12, wherein the transmitted data is encoded via a process that generates different weights for different receiving antennae based on quality of signal and the data received by the multiple receiving antennae.


Claim 12. The secured communication system of claim 11, wherein the encoding process generates different weights for different receiving antennae based on quality of signal and received data.

Claim 14. The vehicular secured communication system of claim 1, wherein the vehicular secured communication system processes the received data to determine if the received data is malicious.

Claim 24. The vehicular secured communication system of claim 18, wherein the vehicular secured communication system processes the received data to determine if the received data is malicious.

Claim 36. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system processes the received data to determine if the received data is malicious.


Claim 13. The secured communication system of claim 1, wherein said processor filters the communicated information to determine if the communicated information legitimate and not erroneous or malicious.

Claim 18. A vehicular secured communication system, the vehicular secured communication system comprising:
a plurality of electronic control units disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle;
an interface disposed at the vehicle configured to wirelessly receive data from exterior of the vehicle:
wherein the communication network comprises a controller area network (CAN) bus of the vehicle; and
wherein the vehicular secured communication system determines if data received at the interface is valid by (i) determining correspondence of a first parameter received via the communication network from a first electronic control unit of the plurality of electronic control units with a second parameter received via the communication network from a second electronic control unit of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters with a current driving condition of the vehicle, and (iii) comparing a vehicle behavior indicated by the received data to the current driving condition of the vehicle.

Claim 21. The vehicular secured communication system of claim 18, wherein the vehicular secured communication system processes the received data in real-time.

Claim 25. The vehicular secured communication system of claim 18, wherein the interface comprises an on board diagnostic unit.

Claim 26. The vehicular secured communication system of claim 18, wherein the interface comprises a data receiver.

Claim 27. The vehicular secured communication system of claim 26, wherein the data receiver wirelessly receives data from exterior of the vehicle.


Claim 17. A secured communication system for a vehicle, said secured communication system comprising: 
a plurality of electronic control units disposed at the vehicle; 
an interface of the vehicle configured to receive data from exterior of the vehicle, said interface comprising one of an on board diagnostic unit or a wireless receiver; 
a communication network of the vehicle in communication with the interface and the plurality of electronic control units, wherein the communication network communicates information from said interface; wherein said communication network comprises a controller area network (CAN) bus of the vehicle; 
a processor operable to process information communicated by said communication network; wherein said processor filters the communicated information to determine if the communicated information is uncorrupted; wherein said processor filters the communicated information by utilizing a two-step filtering process comprising a first step and a second step; wherein the first step comprises: receiving a first communication message with a first parameter from a first electronic control unit; receiving a second communication message with a second parameter from a second electronic control unit; and determining correspondence of the first parameter and the second parameter with one another and with current operating conditions of the vehicle; and wherein the second step comprises: comparing a behavior indicated by the communicated information to the current operating conditions of the vehicle; and wherein, responsive to determination of (i) correspondence of the first parameter with the second parameter and with the current operating conditions of the vehicle, and (ii) determining that the behavior indicated by the communicated information contradicts a profile typical for the current operating conditions of the vehicle, said processor determines that the communicated information is corrupted and rejects the communicated information; and wherein said processor filters the communicated information to examine all communications over said communication network in real-time.


Claim 22. The vehicular secured communication system of claim 21, wherein the vehicular secured communication system processes the received data via multiple electronic control units.


Claim 18. The secured communication system of claim 17, wherein said processor filters the communicated information involving multiple electronic control units working together.


Claim 28. A vehicular secured communication system, the vehicular secured communication system comprising:
a plurality of electronic control units disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle;
an interface disposed at the vehicle;
wherein the communication network comprises a controller area network (CAN) bus of the vehicle; and
wherein the vehicular secured communication system determines if data received at the interface is valid by (i) determining correspondence of a first parameter received via the communication network from a first electronic control unit of the plurality of electronic control units with a second parameter received via the communication network from a second electronic control unit of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters with a driver profile of a driver of the vehicle, and (iii) comparing a vehicle behavior indicated by the received data to the driver profile.

Claim 33. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system processes the received data in real-time.

Claim 37. The vehicular secured communication system of claim 28, wherein the interface comprises an on board diagnostic unit.

Claim 38. The vehicular secured communication system of claim 28, wherein the interface comprises a data receiver.

Claim 39. The vehicular secured communication system of claim 38, wherein the data receiver wirelessly receives data from exterior of the vehicle.


Claim 17. A secured communication system for a vehicle, said secured communication system comprising: 
a plurality of electronic control units disposed at the vehicle; 
an interface of the vehicle configured to receive data from exterior of the vehicle, said interface comprising one of an on board diagnostic unit or a wireless receiver; 
a communication network of the vehicle in communication with the interface and the plurality of electronic control units, wherein the communication network communicates information from said interface; wherein said communication network comprises a controller area network (CAN) bus of the vehicle; 
a processor operable to process information communicated by said communication network; wherein said processor filters the communicated information to determine if the communicated information is uncorrupted; wherein said processor filters the communicated information by utilizing a two-step filtering process comprising a first step and a second step; wherein the first step comprises: receiving a first communication message with a first parameter from a first electronic control unit; receiving a second communication message with a second parameter from a second electronic control unit; and determining correspondence of the first parameter and the second parameter with one another and with current operating conditions of the vehicle; and wherein the second step comprises: comparing a behavior indicated by the communicated information to the current operating conditions of the vehicle; and wherein, responsive to determination of (i) correspondence of the first parameter with the second parameter and with the current operating conditions of the vehicle, and (ii) determining that the behavior indicated by the communicated information contradicts a profile typical for the current operating conditions of the vehicle, said processor determines that the communicated information is corrupted and rejects the communicated information; and wherein said processor filters the communicated information to examine all communications over said communication network in real-time.


Claim 29. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system compares the vehicle behavior indicated by the received data to an average driver profile that is indicative of an average driver driving the vehicle.


Claim 15. The secured communication system of claim 14, wherein the communicated information pertains to a driving characteristic, and wherein said processor compares the driving characteristic to an average driver profile to determine if the driving characteristic of the communicated information is indicative of an average driver.


Claim 30. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system compares the vehicle behavior indicated by the received data to the driver profile of the particular driver of the vehicle to determine if the vehicle behavior indicated by the received data is legitimate for the particular driver of the vehicle.


Claim 16. The secured communication system of claim 14, wherein the communicated information pertains to a driving characteristic, and wherein said processor compares the driving characteristic to a profile of a particular individual driver to determine if the driving characteristic of the communicated information is legitimate for that particular individual driver.




   As shown above, claims 1-20 of claimed U.S. Patent No. 10,574305, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-39 of instant application. Claims 1-39 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 10,574305 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.

Claims 1-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,043990. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-27 of already allowed U.S. Patent No. 11,043990 by omitting the feature of a method and/or apparatus, logic using for using for vehicular secured communication. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 11,043990 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 11,043990

Claim 1. A vehicular secured communication system, the vehicular secured communication system comprising:
a plurality of electronic control units disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle;
an interface disposed at the vehicle; and
wherein the vehicular secured communication system determines if data received at the interface is valid by (i) determining correspondence of a first parameter received via the communication network from a first electronic control unit of the plurality of electronic control units with a second parameter received via the communication network from a second electronic control unit of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters with a current operating parameter of the vehicle, and (iii) comparing a vehicle behavior indicated by the received data to the current operating parameter of the vehicle.

Claim 16. The vehicular secured communication system of claim 1, wherein the interface comprises a data receiver.

Claim 17. The vehicular secured communication system of claim 16, wherein the data receiver wirelessly receives data from exterior of the vehicle.


Claim 1. A vehicular secured communication system, said vehicular secured communication system comprising: 
a plurality of electronic control units disposed at a vehicle equipped with said vehicular secured communication system; 
a receiver of the vehicle configured to wirelessly receive data from exterior of the vehicle; wherein the receiver and the plurality of electronic control units are interconnected by a communication network of the vehicle; 
a processor operable to process data received by the receiver and communicated by said communication network; wherein said processor filters the communicated data by utilizing a two-step filtering process comprising a first step and a second step; wherein the first step comprises: receiving a first communication message with a first parameter from a first electronic control unit; receiving a second communication message with a second parameter from a second electronic control unit; and determining correspondence of the first and second parameters with one another and determining correspondence of the first and second parameters with a behavior of a driver of the vehicle; and wherein the second step comprises: comparing the behavior indicated by the communicated data to a profile typical for a driver of the vehicle.

Claim 2. The vehicular secured communication system of claim 1, wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data.

Claim 19. The vehicular secured communication system of claim 18, wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data.

Claim 31. The vehicular secured communication system of claim 28, wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data.


Claim 3. The vehicular secured communication system of claim 1, wherein, responsive to (i) determination of correspondence of the first and second parameters with one another and correspondence of the first and second parameters with the behavior of a driver of the vehicle, and (ii) determining that the behavior indicated by the communicated data does not contradict the behavior of a driver of the vehicle, said processor determines that the communicated data is uncorrupted and accepts the communicated data.

Claim 3. The vehicular secured communication system of claim 2, wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the current operating parameter of the vehicle, the vehicular secured communication system rejects the received data.

Claim 20. The vehicular secured communication system of claim 19, wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the current driving condition of the vehicle, the vehicular secured communication system rejects the received data.

Claim 32. The vehicular secured communication system of claim 31, wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the driver profile, the vehicular secured communication system rejects the received data.


Claim 2. The vehicular secured communication system of claim 1, wherein, responsive to (i) determination of correspondence of the first and second parameters with one another and correspondence of the first and second parameters with the behavior of a driver of the vehicle, and (ii) determining that the behavior indicated by the communicated data contradicts the behavior of a driver of the vehicle, said processor determines that the communicated data is corrupted and rejects the communicated data.

Claim 6. The vehicular secured communication system of claim 1, wherein the vehicular secured communication system determines which electronic control units of the plurality of electronic control units are involved with the received data by determining an identification of the received data that corresponds with two or more of the electronic control units.


Claim 4. The vehicular secured communication system of claim 1, wherein said processor determines which electronic control units are involved with the communicated data by determining an identification of the communicated data that corresponds with one or more of the electronic control units.

Claim 7. The vehicular secured communication system of claim 1, wherein the communication network comprises a controller area network (CAN) bus of the vehicle.


Claim 5. The vehicular secured communication system of claim 1, wherein said communication network comprises a controller area network (CAN) bus of the vehicle.

Claim 8. The vehicular secured communication system of claim 1, wherein the vehicular secured communication system processes the received data in real-time.


Claim 6. The vehicular secured communication system of claim 1, wherein said processor filters the communicated data to examine all communications over said communication network in real-time.

Claim 9. The vehicular secured communication system of claim 8, wherein the vehicular secured communication system processes the received data via multiple electronic control units.

Claim 34. The vehicular secured communication system of claim 33, wherein the vehicular secured communication system processes the received data via multiple electronic control units.


Claim 7. The vehicular secured communication system of claim 6, wherein said processor filters the communicated data involving multiple electronic control units working together.

Claim 10. The vehicular secured communication system of claim 1, wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.

Claim 23. The vehicular secured communication system of claim 18, wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.

Claim 35. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.


Claim 10. The vehicular secured communication system of claim 1, wherein said vehicular secured communication system is operable to wirelessly communicate with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.

Claim 11. The vehicular secured communication system of claim 10, wherein the vehicular secured communication system comprises multiple transmitting antennae and multiple receiving antennae.


Claim 11. The vehicular secured communication system of claim 10, wherein said vehicular secured communication system comprises multiple transmitting antennae and multiple receiving antennae.

Claim 12. The vehicular secured communication system of claim 11, wherein, during transmission by the multiple transmitting antennae, transmitted data is encoded based on data received by the multiple receiving antennae.


Claim 12. The vehicular secured communication system of claim 11, wherein, during transmission by said multiple transmitting antennae, transmitted data is encoded based on received data.

Claim 13. The vehicular secured communication system of claim 12, wherein the transmitted data is encoded via a process that generates different weights for different receiving antennae based on quality of signal and the data received by the multiple receiving antennae.


Claim 13. The vehicular secured communication system of claim 12, wherein the transmitted data is encoded via a process that generates different weights for different receiving antennae based on quality of signal and the received data.

Claim 14. The vehicular secured communication system of claim 1, wherein the vehicular secured communication system processes the received data to determine if the received data is malicious.

Claim 24. The vehicular secured communication system of claim 18, wherein the vehicular secured communication system processes the received data to determine if the received data is malicious.

Claim 36. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system processes the received data to determine if the received data is malicious.


Claim 14. The vehicular secured communication system of claim 1, wherein said processor filters the communicated data to determine if the communicated data is at least one selected from a group consisting of (i) legitimate, (ii) corrupted, (iii) erroneous and (iv) malicious.

Claim 18. A vehicular secured communication system, the vehicular secured communication system comprising:
a plurality of electronic control units disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle;
an interface disposed at the vehicle configured to wirelessly receive data from exterior of the vehicle:
wherein the communication network comprises a controller area network (CAN) bus of the vehicle; and
wherein the vehicular secured communication system determines if data received at the interface is valid by (i) determining correspondence of a first parameter received via the communication network from a first electronic control unit of the plurality of electronic control units with a second parameter received via the communication network from a second electronic control unit of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters with a current driving condition of the vehicle, and (iii) comparing a vehicle behavior indicated by the received data to the current driving condition of the vehicle.

Claim 21. The vehicular secured communication system of claim 18, wherein the vehicular secured communication system processes the received data in real-time.

Claim 25. The vehicular secured communication system of claim 18, wherein the interface comprises an on board diagnostic unit.

Claim 26. The vehicular secured communication system of claim 18, wherein the interface comprises a data receiver.

Claim 27. The vehicular secured communication system of claim 26, wherein the data receiver wirelessly receives data from exterior of the vehicle.


Claim 15. A vehicular secured communication system, said vehicular secured communication system comprising: 
a plurality of electronic control units disposed at a vehicle equipped with said vehicular secured communication system; 
a receiver of the vehicle configured to wirelessly receive data from exterior of the vehicle; wherein the receiver and the plurality of electronic control units are interconnected by a communication network of the vehicle; wherein said communication network comprises a controller area network (CAN) bus of the vehicle; 
a processor operable to process data received by the receiver and communicated by said communication network; wherein said processor filters the communicated data by utilizing a two-step filtering process comprising a first step and a second step; wherein the first step comprises: receiving a first communication message with a first parameter from a first electronic control unit; receiving a second communication message with a second parameter from a second electronic control unit; and determining correspondence of the first and second parameters with one another and determining correspondence of the first and second parameters with a behavior of a driver of the vehicle; wherein the second step comprises: comparing the behavior indicated by the communicated data to a profile typical for a driver of the vehicle; and wherein said processor filters the communicated data to determine if the communicated data is at least one selected from a group consisting of (i) legitimate, (ii) corrupted, (iii) erroneous and (iv) malicious.


Claim 22. The vehicular secured communication system of claim 21, wherein the vehicular secured communication system processes the received data via multiple electronic control units.


Claim 18. The vehicular secured communication system of claim 15, wherein said processor determines which electronic control units are involved with the communicated data by determining an identification of the communicated data that corresponds with one or more of the electronic control units.


Claim 28. A vehicular secured communication system, the vehicular secured communication system comprising:
a plurality of electronic control units disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle;
an interface disposed at the vehicle;
wherein the communication network comprises a controller area network (CAN) bus of the vehicle; and
wherein the vehicular secured communication system determines if data received at the interface is valid by (i) determining correspondence of a first parameter received via the communication network from a first electronic control unit of the plurality of electronic control units with a second parameter received via the communication network from a second electronic control unit of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters with a driver profile of a driver of the vehicle, and (iii) comparing a vehicle behavior indicated by the received data to the driver profile.

Claim 33. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system processes the received data in real-time.

Claim 37. The vehicular secured communication system of claim 28, wherein the interface comprises an on board diagnostic unit.

Claim 38. The vehicular secured communication system of claim 28, wherein the interface comprises a data receiver.

Claim 39. The vehicular secured communication system of claim 38, wherein the data receiver wirelessly receives data from exterior of the vehicle.


Claim 21. A vehicular secured communication system, said vehicular secured communication system comprising: 
a plurality of electronic control units disposed at a vehicle equipped with said vehicular secured communication system; 
a receiver of the vehicle configured to wirelessly receive data from exterior of the vehicle; wherein said vehicular secured communication system is operable to wirelessly communicate with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure; wherein the receiver and the plurality of electronic control units are interconnected by a communication network of the vehicle; a processor operable to process data received by the receiver and communicated by said communication network; wherein said processor filters the communicated data by utilizing a two-step filtering process comprising a first step and a second step; wherein the first step comprises: receiving a first communication message with a first parameter from a first electronic control unit; receiving a second communication message with a second parameter from a second electronic control unit; and determining correspondence of the first and second parameters with one another and determining correspondence of the first and second parameters with a behavior of a driver of the vehicle; wherein the second step comprises: comparing the behavior indicated by the communicated data to a profile typical for a driver of the vehicle; and wherein said processor filters the communicated data to determine if the communicated data is at least one selected from a group consisting of (i) legitimate, (ii) corrupted, (iii) erroneous and (iv) malicious.

Claim 29. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system compares the vehicle behavior indicated by the received data to an average driver profile that is indicative of an average driver driving the vehicle.


Claim 8. The vehicular secured communication system of claim 6, wherein the communicated data pertains to a driving characteristic, and wherein said processor compares the driving characteristic to an average driver profile to determine if the driving characteristic of the communicated data is indicative of an average driver driving the vehicle.


Claim 30. The vehicular secured communication system of claim 28, wherein the vehicular secured communication system compares the vehicle behavior indicated by the received data to the driver profile of the particular driver of the vehicle to determine if the vehicle behavior indicated by the received data is legitimate for the particular driver of the vehicle.


Claim 9. The vehicular secured communication system of claim 6, wherein the communicated data pertains to a driving characteristic, and wherein said processor compares the driving characteristic to a profile of the driver of the vehicle to determine if the driving characteristic of the communicated data is legitimate for the driver of the vehicle.



   As shown above, claims 1-27 of claimed U.S. Patent No. 11,043990, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-39 of instant application. Claims 1-39 are rejected on the ground of nonstatutory double patenting over claims 1-27 of U. S. Patent No. 11,043990 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 12 recites the limitation “data received” in “based on data received by the multiple receiving antennae…” (underlined emphasis). There is already antecedent basis for this limitation in the parent claim 1. The Examiner suggests that this sentence be modified as such for to overcome this 112(b) rejection: “based on the data received by the multiple receiving antennae…”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 14, 15, 18-25, 28, and 31-37 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Valasek et al. US Pub 2015/0113638 (hereinafter “Valasek”).
Regarding claim 1
Valasek discloses a vehicular secured communication system (“FIG. 1, the automobile network is the CAN BUS 102, which is connected to a plurality of electronic components.” [0021]), the vehicular secured communication system comprising:
a plurality of electronic control units (“In FIG. 1, electronic components that can be connected to the CAN BUS 102 include: a steering ECU 104, an engine ECU 106, an On-Board Diagnostic (OBD-II) port 108, telematics 110, a WiFi system 112, an infotainment system 114, additional ECUs 116a-116n, a tire pressure monitoring ECU 120, and an OBD-II unit 122.  The components connected to the CAN BUS 102 in FIG. 1 are exemplary, and only some of these components may be connected to the CAN BUS 102 or different electronic components can be connected to the CAN BUS 102.” [0021]) disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle (“Typically, ECUs are networked together on one or more buses based on the CAN standard.  The ECUs communicate with one another by sending CAN messages. The CAN messages are broadcast to all components on the bus and each component decides whether it is intended for them.” [0004]);
an interface disposed at the vehicle (i.e. “On-Board Diagnostic OBD-II unit 122” [0021]); and
wherein the vehicular secured communication system determines if data received at the interface is valid (“In step 316, the attack monitoring unit 118 determines whether a CAN message is malicious or not based on the selected filtering mode.” [0038]; Fig. 3) and furthermore “whether at least one data message among the data messages transmitted on the mobile network is a threat to one or more of the plurality of electronic components on the automobile network; and when it is determined, by the processor, that the at least one data message is a threat, performing at least one action based on the threat.” [Abstract]) by (i) determining correspondence of a first parameter (i.e. “Message 1 Data” in Fig. 4) received via the communication network from a first electronic control unit (i.e. “Steering ECU 104” in Fig. 4) of the plurality of electronic control units with a second parameter (i.e. “Message 2 Data” in Fig. 4) received via the communication network from a second electronic control unit (i.e. “Engine ECU 106” in Fig. 4) of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters (“Typically, ECUs are networked together on one or more buses based on the CAN standard.  The ECUs communicate with one another by sending CAN messages. The CAN messages are broadcast to all components on the bus and each component decides whether it is intended for them.” [0004]) with a current operating parameter of the vehicle (“Once an ECU has malicious code running on it, the ECU can send messages on the CAN network and cause the automobile to behave abnormally, in some cases putting the driver in physical harm.  Depending on the electronics in the automobile, it is possible for malicious code to make many changes to the operation of the car, such as causing it to brake, turn the steering wheel, change the readout of the speedometer, kill the engine, etc.” [0004] and furthermore “the processor is configured to determine whether at least one data message (e.g., data message 402) among the data messages (e.g., data messages 402, 404) transmitted on the automobile network 102 is a threat to one or more of the plurality of electronic components (e.g., the steering ECU 104, the engine ECU 106, the OBD-II port 108, the telematics 110, the WiFi system 112, the infotainment system 114, the tire pressure monitoring ECU 120, the OBD-II unit 122, the additional ECUs 116a-116n, etc.) on the automobile network 102.” [0024]), and (iii) comparing a vehicle behavior indicated by the received data (“In the message learning process mode, messages that are transmitted on the CAN BUS 102 are compared to the baseline of vehicle message behavior and/or the constructed model of vehicle behavior that were determined in step 306.” [0037]; Fig. 3) to the current operating parameter of the vehicle (“static pattern matching” [0025]; “dynamic pattern matching” [0028]).

Regarding claim 2
Valasek previously discloses the vehicular secured communication system of claim 1, 
Valasek further discloses wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data (“FIG. 4 shows CAN messages 402 and 404 being transmitted from one or more electronic components, such as the steering ECU 104 and the engine ECU 106, for example.  Any number of messages can be sent by any kind/type of ECU or other device on the CAN BUS 102.  The CAN messages 402 and 404 are received in the memory 204 of the attack monitoring unit 118.  The memory 204 stores threat identification data.  For example, the memory stores at least one CAN ID (for example CAN IDs 406, 408, and 410) that is a CAN ID associated with a threat.  The attack monitoring unit 118 can then compare the received CAN messages 402 and 404 with the stored CAN IDs 406, 408, and 410 to determine if there is a match between one of the CAN IDs of the received messages and the stored CAN IDs.  If there is a match, it is determined that the matching CAN ID in the received message is associated with an abnormal or malicious message (otherwise the received data is deemed valid).  For example, in FIG. 4, because CAN ID: 231 in CAN message 402 matches with CAN ID 406 (CAN ID: 231) stored in the memory 204, it is determined that CAN message 402 is malicious or abnormal based upon the CAN ID: 231 being previously registered and identified as being associated with an abnormal or malicious message.” [0026]; Fig. 4).

Regarding claim 3
Valasek previously discloses the vehicular secured communication system of claim 2, 
Valasek further discloses wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the current operating parameter of the vehicle (“In step 316, if the attack monitoring unit 118 determines that a CAN message is malicious or abnormal, in step 320, it is determined whether or not the automobile is in an incorrect state (e.g., a state that it should not be in based on the circumstances, a state that it should not be in relative to the CAN message that is under scrutiny, etc.).  If it is determined in step 320 that the automobile is in the incorrect state, the method proceeds to step 322.” [0039]; Fig. 3 and furthermore “Depending on the electronics in the automobile, it is possible for malicious code to make many changes to the operation of the car, such as causing it to brake, turn the steering wheel, change the readout of the speedometer, kill the engine, etc.” [0004]), the vehicular secured communication system rejects the received data (“In step 510, messages transmitted on the CAN BUS 102 are compared to the constructed model of normal traffic.  Based on the comparison, abnormal or malicious messages can be identified, and remedial action can be taken.” [0028]; [0027], [0029]; Figs. 5 and 6).

Regarding claim 5
Valasek previously discloses the vehicular secured communication system of claim 2, 
Valasek further discloses wherein the received data comprises an instruction to change the operating parameter of the vehicle, and wherein the vehicular secured communication system rejects the instruction (“In step 510, messages transmitted on the CAN BUS 102 are compared to the constructed model of normal traffic.  Based on the comparison, abnormal or malicious messages can be identified, and remedial action can be taken.” [0028]; [0027], [0029]; Figs. 5 and 6) responsive to determining that the instruction contradicts the current operating parameter of the vehicle (“In step 316, if the attack monitoring unit 118 determines that a CAN message is malicious or abnormal, in step 320, it is determined whether or not the automobile is in an incorrect state (e.g., a state that it should not be in based on the circumstances, a state that it should not be in relative to the CAN message that is under scrutiny, etc.).  If it is determined in step 320 that the automobile is in the incorrect state, the method proceeds to step 322.” [0039]; Fig. 3 and furthermore “Depending on the electronics in the automobile, it is possible for malicious code to make many changes to the operation of the car, such as causing it to brake, turn the steering wheel, change the readout of the speedometer, kill the engine, etc.” [0004]).

Regarding claim 6
Valasek previously discloses the vehicular secured communication system of claim 1, 
Valasek further discloses wherein the vehicular secured communication system determines which electronic control units of the plurality of electronic control units are involved with the received data by determining an identification of the received data (“CAN messages contain an identification data (ID) portion and a data portion.” [0020]) that corresponds with two or more of the electronic control units (“Typically, ECUs are networked together on one or more buses based on the CAN standard.  The ECUs communicate with one another by sending CAN messages.  The CAN messages are broadcast to all components on the bus and each component decides whether it is intended for them.  However, there is no source identifier or authentication built into the CAN messages.” [0004]).

Regarding claim 7
Valasek previously discloses the vehicular secured communication system of claim 1, 
Valasek further discloses wherein the communication network comprises a controller area network (CAN) bus of the vehicle (“In FIG. 1, electronic components that can be connected to the CAN BUS 102 include: a steering ECU 104, an engine ECU 106, an On-Board Diagnostic (OBD-II) port 108, telematics 110, a WiFi system 112, an infotainment system 114, additional ECUs 116a-116n, a tire pressure monitoring ECU 120, and an OBD-II unit 122.  The components connected to the CAN BUS 102 in FIG. 1 are exemplary, and only some of these components may be connected to the CAN BUS 102 or different electronic components can be connected to the CAN BUS 102.” [0021]).

Regarding claim 8
Valasek previously discloses the vehicular secured communication system of claim 1, 
Valasek further discloses wherein the vehicular secured communication system processes the received data in real-time (“The overall safety of the vehicle relies on near real-time communication between the various ECUs that are connected to the automobile network.  While communicating with each other, ECUs are responsible for detecting crashes, detecting skids, performing anti-locking of the brakes, automatic parking, etc.” [0003]).

Regarding claim 9
Valasek previously discloses the vehicular secured communication system of claim 8, 
Valasek further discloses wherein the vehicular secured communication system processes the received data via multiple electronic control units (“Typically, ECUs are networked together on one or more buses based on the CAN standard.  The ECUs communicate with one another by sending CAN messages.  The CAN messages are broadcast to all components on the bus and each component decides whether it is intended for them.  However, there is no source identifier or authentication built into the CAN messages.” [0004]).

Regarding claim 10
Valasek previously discloses the vehicular secured communication system of claim 1, 
Valasek further discloses wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle (“however the attack monitoring unit 118 can also be used on other vehicles (e.g., earth movers, trucks, bull dozers, construction equipment, industrial machines, snowmobiles, ATVs, boats, etc.) in a similar manner.” [0049]) and (ii) a system of an infrastructure (“communication infrastructure 206, such as a bus, message queue, network, multi-core message-passing scheme, etc.” [0044]).

Regarding claim 14
Valasek previously discloses the vehicular secured communication system of claim 1, 
Valasek further discloses wherein the vehicular secured communication system processes the received data to determine if the received data is malicious (“In step 316, the attack monitoring unit 118 determines whether a CAN message is malicious or not based on the selected filtering mode.” [0038]; Fig. 3) and furthermore “whether at least one data message among the data messages transmitted on the mobile network is a threat to one or more of the plurality of electronic components on the automobile network; and when it is determined, by the processor, that the at least one data message is a threat, performing at least one action based on the threat.” [Abstract]).

Regarding claim 15
Valasek previously discloses the vehicular secured communication system of claim 1, 
Valasek further discloses wherein the interface comprises an on board diagnostic unit (“On-Board Diagnostic (OBD-II) port 108” [0021]; Fig. 1).

Regarding claim 18
Valasek discloses a vehicular secured communication system (“FIG. 1, the automobile network is the CAN BUS 102, which is connected to a plurality of electronic components.” [0021]), the vehicular secured communication system comprising:
a plurality of electronic control units (“In FIG. 1, electronic components that can be connected to the CAN BUS 102 include: a steering ECU 104, an engine ECU 106, an On-Board Diagnostic (OBD-II) port 108, telematics 110, a WiFi system 112, an infotainment system 114, additional ECUs 116a-116n, a tire pressure monitoring ECU 120, and an OBD-II unit 122.  The components connected to the CAN BUS 102 in FIG. 1 are exemplary, and only some of these components may be connected to the CAN BUS 102 or different electronic components can be connected to the CAN BUS 102.” [0021]) disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle (“Typically, ECUs are networked together on one or more buses based on the CAN standard.  The ECUs communicate with one another by sending CAN messages. The CAN messages are broadcast to all components on the bus and each component decides whether it is intended for them.” [0004]);
an interface disposed at the vehicle (i.e. “On-Board Diagnostic OBD-II unit 122” [0021]);
wherein the communication network comprises a controller area network (CAN) bus of the vehicle (“Controller Area Network (CAN)” [0021]; Fig. 1); and
wherein the vehicular secured communication system determines if data received at the interface is valid (“In step 316, the attack monitoring unit 118 determines whether a CAN message is malicious or not based on the selected filtering mode.” [0038]; Fig. 3) and furthermore “whether at least one data message among the data messages transmitted on the mobile network is a threat to one or more of the plurality of electronic components on the automobile network; and when it is determined, by the processor, that the at least one data message is a threat, performing at least one action based on the threat.” [Abstract]) by (i) determining correspondence of a first parameter (i.e. “Message 1 Data” in Fig. 4) received via the communication network from a first electronic control unit (i.e. “Steering ECU 104” in Fig. 4) of the plurality of electronic control units with a second parameter (i.e. “Message 2 Data” in Fig. 4) received via the communication network from a second electronic control unit (i.e. “Engine ECU 106” in Fig. 4) of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters (“Typically, ECUs are networked together on one or more buses based on the CAN standard.  The ECUs communicate with one another by sending CAN messages. The CAN messages are broadcast to all components on the bus and each component decides whether it is intended for them.” [0004]) with a current driving condition of the vehicle (“Once an ECU has malicious code running on it, the ECU can send messages on the CAN network and cause the automobile to behave abnormally, in some cases putting the driver in physical harm.  Depending on the electronics in the automobile, it is possible for malicious code to make many changes to the operation of the car, such as causing it to brake, turn the steering wheel, change the readout of the speedometer, kill the engine, etc.” [0004] and furthermore “the processor is configured to determine whether at least one data message (e.g., data message 402) among the data messages (e.g., data messages 402, 404) transmitted on the automobile network 102 is a threat to one or more of the plurality of electronic components (e.g., the steering ECU 104, the engine ECU 106, the OBD-II port 108, the telematics 110, the WiFi system 112, the infotainment system 114, the tire pressure monitoring ECU 120, the OBD-II unit 122, the additional ECUs 116a-116n, etc.) on the automobile network 102.” [0024]), and (iii) comparing a vehicle behavior indicated by the received data (“In the message learning process mode, messages that are transmitted on the CAN BUS 102 are compared to the baseline of vehicle message behavior and/or the constructed model of vehicle behavior that were determined in step 306.” [0037]; Fig. 3) to the current driving condition of the vehicle (“static pattern matching” [0025]; “dynamic pattern matching” [0028]).
	Valasek does not specifically teach an interface disposed at the vehicle configured to wirelessly receive data from exterior of the vehicle.
In an analogous art, Wang discloses an interface disposed at the vehicle (i.e. “OBD-II 108” in Fig. 1, col. 4, lines 24-31) configured to wirelessly receive data (i.e. “ECU 5” in Fig. 1) from exterior of the vehicle (“Some ECUs 102 have external interfaces 110, such as cellular interfaces, Bluetooth interfaces, Universal serial bus (USB) interfaces, radio interfaces, etc.” col. 4, lines 20-23).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems, to include Wang’s method for authenticating CAN messages in a vehicular system, in order to enhance security and safety of vehicular operations (Wang [Background]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wang’s method for authenticating CAN messages in a vehicular system into Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19
The vehicular secured communication system of claim 18, wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data.
The scope and subject matter of apparatus claim 19 are similar to the scope and subject matter as claimed in apparatus claim 2. Therefore apparatus claim 19 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 20
The vehicular secured communication system of claim 19, wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the current driving condition of the vehicle, the vehicular secured communication system rejects the received data.
The scope and subject matter of apparatus claim 20 are similar to the scope and subject matter as claimed in apparatus claim 3. Therefore apparatus claim 20 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 21
The vehicular secured communication system of claim 18, wherein the vehicular secured communication system processes the received data in real-time.
The scope and subject matter of apparatus claim 21 are similar to the scope and subject matter as claimed in apparatus claim 8. Therefore apparatus claim 21 corresponds to apparatus claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 22
The vehicular secured communication system of claim 21, wherein the vehicular secured communication system processes the received data via multiple electronic control units.
The scope and subject matter of apparatus claim 22 are similar to the scope and subject matter as claimed in apparatus claim 9. Therefore apparatus claim 22 corresponds to apparatus claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 23
The vehicular secured communication system of claim 18, wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.
The scope and subject matter of apparatus claim 23 are similar to the scope and subject matter as claimed in apparatus claim 10. Therefore apparatus claim 23 corresponds to apparatus claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Regarding claim 24
The vehicular secured communication system of claim 18, wherein the vehicular secured communication system processes the received data to determine if the received data is malicious.
The scope and subject matter of apparatus claim 24 are similar to the scope and subject matter as claimed in apparatus claim 14. Therefore apparatus claim 24 corresponds to apparatus claim 14 and is rejected for the same reasons of anticipation as used in claim 14 rejection above.

Regarding claim 25
The vehicular secured communication system of claim 18, wherein the interface comprises an on board diagnostic unit.
The scope and subject matter of apparatus claim 25 are similar to the scope and subject matter as claimed in apparatus claim 15. Therefore apparatus claim 25 corresponds to apparatus claim 15 and is rejected for the same reasons of anticipation as used in claim 15 rejection above.

Regarding claim 28
Valasek discloses a vehicular secured communication system (“FIG. 1, the automobile network is the CAN BUS 102, which is connected to a plurality of electronic components.” [0021]), the vehicular secured communication system comprising:
a plurality of electronic control units (“In FIG. 1, electronic components that can be connected to the CAN BUS 102 include: a steering ECU 104, an engine ECU 106, an On-Board Diagnostic (OBD-II) port 108, telematics 110, a WiFi system 112, an infotainment system 114, additional ECUs 116a-116n, a tire pressure monitoring ECU 120, and an OBD-II unit 122.  The components connected to the CAN BUS 102 in FIG. 1 are exemplary, and only some of these components may be connected to the CAN BUS 102 or different electronic components can be connected to the CAN BUS 102.” [0021]) disposed at a vehicle equipped with the vehicular secured communication system, wherein the plurality of electronic control units are interconnected by a communication network of the vehicle (“Typically, ECUs are networked together on one or more buses based on the CAN standard.  The ECUs communicate with one another by sending CAN messages. The CAN messages are broadcast to all components on the bus and each component decides whether it is intended for them.” [0004]);
an interface disposed at the vehicle (i.e. “On-Board Diagnostic OBD-II unit 122” [0021]);
wherein the communication network comprises a controller area network (CAN) bus of the vehicle (“Controller Area Network (CAN)” [0021]; Fig. 1); and
wherein the vehicular secured communication system determines if data received at the interface is valid (“In step 316, the attack monitoring unit 118 determines whether a CAN message is malicious or not based on the selected filtering mode.” [0038]; Fig. 3) and furthermore “whether at least one data message among the data messages transmitted on the mobile network is a threat to one or more of the plurality of electronic components on the automobile network; and when it is determined, by the processor, that the at least one data message is a threat, performing at least one action based on the threat.” [Abstract]) by (i) determining correspondence of a first parameter (i.e. “Message 1 Data” in Fig. 4) received via the communication network from a first electronic control unit (i.e. “Steering ECU 104” in Fig. 4) of the plurality of electronic control units with a second parameter (i.e. “Message 2 Data” in Fig. 4) received via the communication network from a second electronic control unit (i.e. “Engine ECU 106” in Fig. 4) of the plurality of electronic control units, (ii) determining correspondence of the first and second parameters (“Typically, ECUs are networked together on one or more buses based on the CAN standard.  The ECUs communicate with one another by sending CAN messages. The CAN messages are broadcast to all components on the bus and each component decides whether it is intended for them.” [0004]) with a driver profile of a driver of the vehicle (i.e. “baseline of behavior” [0027]), and (iii) comparing a vehicle behavior (i.e. “baseline of vehicle message behavior” [0037]) indicated by the received data to the driver profile (“For example, the message learning process can include measuring the frequency of transmission of certain messages, tracking which kinds of messages are transmitted, etc. In step 306, a baseline of vehicle message behavior on the CAN BUS 102 is determined, and a model of the vehicle message behavior is constructed based on the message learning process.” [0036] and furthermore “In the message learning process mode, messages that are transmitted on the CAN BUS 102 are compared to the baseline of vehicle message behavior and/or the constructed model of vehicle behavior that were determined in step 306.” [0037]; Fig. 3).

Regarding claim 31
The vehicular secured communication system of claim 28, wherein, responsive to determining that the received data is valid, the vehicular secured communication system accepts the received data.
The scope and subject matter of apparatus claim 31 are similar to the scope and subject matter as claimed in apparatus claim 2. Therefore apparatus claim 31 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 32
The vehicular secured communication system of claim 31, wherein, responsive to determining that the vehicle behavior indicated by the received data contradicts the driver profile, the vehicular secured communication system rejects the received data.
The scope and subject matter of apparatus claim 32 are similar to the scope and subject matter as claimed in apparatus claim 3. Therefore apparatus claim 32 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 33
The vehicular secured communication system of claim 28, wherein the vehicular secured communication system processes the received data in real-time.
The scope and subject matter of apparatus claim 33 are similar to the scope and subject matter as claimed in apparatus claim 8. Therefore apparatus claim 33 corresponds to apparatus claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 34
The vehicular secured communication system of claim 33, wherein the vehicular secured communication system processes the received data via multiple electronic control units.
The scope and subject matter of apparatus claim 34 are similar to the scope and subject matter as claimed in apparatus claim 9. Therefore apparatus claim 34 corresponds to apparatus claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 35
The vehicular secured communication system of claim 28, wherein the vehicular secured communication system wirelessly communicates with at least one selected from a group consisting of (i) a system of another vehicle and (ii) a system of an infrastructure.
The scope and subject matter of apparatus claim 35 are similar to the scope and subject matter as claimed in apparatus claim 10. Therefore apparatus claim 35 corresponds to apparatus claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Regarding claim 36
The vehicular secured communication system of claim 28, wherein the vehicular secured communication system processes the received data to determine if the received data is malicious.
The scope and subject matter of apparatus claim 36 are similar to the scope and subject matter as claimed in apparatus claim 14. Therefore apparatus claim 36 corresponds to apparatus claim 14 and is rejected for the same reasons of anticipation as used in claim 14 rejection above.

Regarding claim 37
The vehicular secured communication system of claim 28, wherein the interface comprises an on board diagnostic unit.
The scope and subject matter of apparatus claim 37 are similar to the scope and subject matter as claimed in apparatus claim 15. Therefore apparatus claim 37 corresponds to apparatus claim 15 and is rejected for the same reasons of anticipation as used in claim 15 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Valasek, and in view of Ohno et al. US Pub 2004/0083053 (hereinafter “Ohno”). 
Regarding claim 4
Valasek previously discloses the vehicular secured communication system of claim 3, 
Valasek further discloses wherein the first and second parameters comprise a steering parameter and an engine control parameter that maneuver the vehicle along a road, and wherein the vehicle behavior indicated by the received data comprises stopping the vehicle or swerving the vehicle (“Once an ECU has malicious code running on it, the ECU can send messages on the CAN network and cause the automobile to behave abnormally, in some cases putting the driver in physical harm.  Depending on the electronics in the automobile, it is possible for malicious code to make many changes to the operation of the car, such as causing it to brake (i.e. stopping the vehicle), turn the steering wheel (i.e. swerving the vehicle), change the readout of the speedometer, kill the engine, etc.” [0004]).
Valasek does not specifically teach wherein the current operating parameter comprises operation of an adaptive cruise control system of the vehicle.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems, to include Ohno’s vehicle navigation system, in order to determine abnormal driving activities and to take appropriate actions (“An object of the present invention is to provide a vehicle navigation system, in which the upgrade of navigation programs and map data is carried out in consideration of a state of a vehicle." Ohno [0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ohno’s vehicle navigation system into Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Valasek, and in view of Suzuki et al. US Pub 2015/0099475 (hereinafter “Suzuki”).
Regarding claim 11
Valasek previously discloses the vehicular secured communication system of claim 10, 
Valasek does not specifically teach wherein the vehicular secured communication system comprises multiple transmitting antennae and multiple receiving antennae.
In an analogous art, Suzuki discloses wherein the vehicular secured communication system comprises multiple transmitting antennae and multiple receiving antennae (“V2X antennas 110A, 110B” [0028], “In addition to the two V2X antennas 110A, 110B, the antenna module 100 may further have a GNSS antenna 120 for receiving radio waves transmitted from the navigation satellite, a low noise amplifier (LNA) 130, and an antenna 140 for a mobile phone communication.  The antenna 140 for the mobile phone communication is also referred to as a mobile phone antenna.” [0029]; Fig. 1).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems, to include Suzuki’s wireless communication apparatus performing multiple types of wireless communications, in order to provide different weights/priorities to different sets of antennae (“it is an object of the present disclosure to provide a wireless communication apparatus that is able to perform two types of wireless communications and is able to suppress radio waves transmitted from a second wireless communication unit from interfering with radio waves received by a first wireless communication unit with reduction of a communication suppression made to the second wireless communication unit." Suzuki [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Suzuki’s wireless communication apparatus performing multiple types of wireless communications into Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
Valasek, as modified by Suzuki, previously discloses the vehicular secured communication system of claim 11, 
Suzuki further discloses wherein, during transmission by the multiple transmitting antennae, transmitted data is encoded based on data received by the multiple receiving antennae (“The SAM 260 performs encryption to the information transmitted via the vehicle-to-vehicle communication or via the roadside-to-vehicle communication, and performs decryption to the information received via the vehicle-to-vehicle communication or via the roadside-to-vehicle communication.” [0040]).

Regarding claim 13
Valasek, as modified by Suzuki, previously discloses the vehicular secured communication system of claim 12, 
Suzuki further discloses wherein the transmitted data is encoded via a process that generates different weights for different receiving antennae based on quality of signal and the data received by the multiple receiving antennae (the “interference determination portion 210A” in Fig. 1 performs interference measurements of all the antennae “Then, the interference determination portion 210A may compare the specified reception signal strength with the reception signal strength acquired at S4.  When the reception signal strength acquired at S4 is higher than the specified reception signal strength by a predetermined level, the interference determination portion 210A may determine that the radio waves transmitted from the mobile phone communication unit 3 interferes with the radio waves received by the V2X communication unit 2.” [0065], and then the “interference suppression portion 210B” will prioritize or assign weights to antennae function based on quality of signal and the received data ([0063-0070]).

Claims 16, 17, 26, 27, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Valasek, and in view of Wang US Patent 9705678 (hereinafter “Wang”).
Regarding claim 16
Valasek previously discloses the vehicular secured communication system of claim 1, 
Valasek does not specifically teach wherein the interface comprises a data receiver.
In an analogous art, Wang discloses wherein the interface (i.e. “OBD-II 108” in Fig. 1, col. 4, lines 24-31) comprises a data receiver (“Some ECUs 102 have external interfaces 110, such as cellular interfaces, Bluetooth interfaces, Universal serial bus (USB) interfaces, radio interfaces, etc.” col. 4, lines 20-23).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems, to include Wang’s method for authenticating CAN messages in a vehicular system, in order to enhance security and safety of vehicular operations (Wang [Background]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wang’s method for authenticating CAN messages in a vehicular system into Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
Valasek, as modified by Wang, previously discloses the vehicular secured communication system of claim 16, 
Wang further discloses wherein the data receiver wirelessly (i.e. “ECU 5” in Fig. 1) receives data from exterior of the vehicle (“Some ECUs 102 have external interfaces 110, such as cellular interfaces, Bluetooth interfaces, Universal serial bus (USB) interfaces, radio interfaces, etc.” col. 4, lines 20-23).

Regarding claim 26
The vehicular secured communication system of claim 18, wherein the interface comprises a data receiver.
The scope and subject matter of apparatus claim 26 are similar to the scope and subject matter as claimed in apparatus claim 16. Therefore apparatus claim 26 corresponds to apparatus claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Regarding claim 27
The vehicular secured communication system of claim 26, wherein the data receiver wirelessly receives data from exterior of the vehicle.
The scope and subject matter of apparatus claim 27 are similar to the scope and subject matter as claimed in apparatus claim 17. Therefore apparatus claim 27 corresponds to apparatus claim 17 and is rejected for the same reasons of obviousness as used in claim 17 rejection above.

Regarding claim 38
The vehicular secured communication system of claim 28, wherein the interface comprises a data receiver.
The scope and subject matter of apparatus claim 38 are similar to the scope and subject matter as claimed in apparatus claim 16. Therefore apparatus claim 38 corresponds to apparatus claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Regarding claim 39
	The vehicular secured communication system of claim 38, wherein the data receiver wirelessly receives data from exterior of the vehicle.
The scope and subject matter of apparatus claim 39 are similar to the scope and subject matter as claimed in apparatus claim 17. Therefore apparatus claim 39 corresponds to apparatus claim 17 and is rejected for the same reasons of obviousness as used in claim 17 rejection above.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Valasek, and in view of Bai et al. Foreign Patent CN104680839A (hereinafter “Bai”).
Regarding claim 29
Valasek previously discloses The vehicular secured communication system of claim 28, 
Valasek does not specifically teach wherein the vehicular secured communication system compares the vehicle behavior indicated by the received data to an average driver profile that is indicative of an average driver driving the vehicle.
In an analogous art, Bai discloses wherein the vehicular secured communication system compares the vehicle behavior indicated by the received data to an average driver profile (“the operation information of the vehicle by averaging be learned driving tendency of the driver, and making the driving tendency properties” [0028]) that is indicative of an average driver driving the vehicle (“For example, monitoring the operation state of the driver of the vehicle (brakes, steering, etc.) when a vehicle emergency occurs during traveling, the vehicle acquires the operation time corresponding to the emergency situation occurs the driver information. Information acquired by the average driver's driving tendencies and learn to make driving style attributes.” [0065]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems, to include Bai’s method for safe-driving assistance service based on v2x, in order to enhance security and safety of vehicular operations (Bai [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Bai’s method for safe-driving assistance service based on v2x into Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 30
Valasek previously discloses the vehicular secured communication system of claim 28, 
Valasek does not specifically teachwherein the vehicular secured communication system compares the vehicle behavior indicated by the received data to the driver profile of the particular driver of the vehicle to determine if the vehicle behavior indicated by the received data is legitimate for the particular driver of the vehicle.
In an analogous art, Bai discloses wherein the vehicular secured communication system compares the vehicle behavior indicated by the received data to the driver profile of the particular driver (i.e. “driving tendency”) of the vehicle to determine if the vehicle behavior indicated by the received data is legitimate for the particular driver of the vehicle (“The alarm device safe driving technology V2X supplementary services according to one embodiment of the present invention is based, characterized in that comprising: a monitoring unit driving tendency, the production of the driver driving the vehicle according to the detected operating state of the driver property tends; and a control unit, which based on the tendency of the driver's driving properties, the use of safe driving support service execution accident V2X communication received through the analog escape, and provides corresponding results to the driver according to the execution of the simulation accident avoidance the alarm safe driving support services.” [0027]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems, to include Bai’s method for safe-driving assistance service based on v2x, in order to enhance security and safety of vehicular operations (Bai [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Bai’s method for safe-driving assistance service based on v2x into Valasek’s method for detecting and preventing compromise of vehicle electrical and control systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411